DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 09/10/2022. This action is made FINAL.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (Publication number: US 2017/0278451) in view of Wen et al (Publication number: US 2019/0295451).

Consider Claim 10, Peng et al shows a method of driving a display device, the method comprising: 
(a) Powering off a display panel (see figure 4).
(b) Converting a first gate high voltage to be applied to the display panel to a second gate high voltage lower than the first gate high voltage; and discharging the display panel based on the second gate high voltage (figures 4-6; paragraphs 45 and 46); (The gate supply voltages VGH and VGL are discharged naturally, the gate driving signal G_OUT may have the same level as the first gate supply voltage VGH. Therefore, the gate driving signal G_OUT may also be naturally discharged along with the gate supply voltages VGH and VGL. Please note that the VGH is reduced in the abnormal power off period).
However, Peng et al does not specifically show that the second gate high voltage has a level between the first gate high voltage and a ground voltage.
In related art, Wen et al shows that the second gate high voltage has a level between the first gate high voltage and a ground voltage (see figure 2; paragraphs 20 and 21); (see  VGH in figure 2 where the voltage drops between VGH and VGND).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wen into the teaching of Peng in order to determine whether to start the shutdown process (see Wen et al; paragraphs 20 and 21).

Consider Claims 11 and 12, Peng et al shows that the conversion comprises converting the first gate high voltage to the second gate high voltage when an input voltage for driving the display panel is dropped to a set voltage level, wherein the discharging comprises turning on thin film transistors of the display panel by simultaneously outputting scan signals based on the second gate high voltage (figures 4-6; paragraphs 45 and 46); (The gate supply voltages VGH and VGL are discharged naturally, the gate driving signal G_OUT may have the same level as the first gate supply voltage VGH. Therefore, the gate driving signal G_OUT may also be naturally discharged along with the gate supply voltages VGH and VGL. Please note that the VGH is reduced in the abnormal power off period).

Claims 1-3, 5-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al (Publication number: US 2017/0278451) in view of Mamba et al (Publication number: US 2017/0011691) in view of Wen et al (Publication number: US 2019/0295451).

Consider Claim 1, Peng et al shows a display device (figure 1), comprising:
(a) A display panel displaying an image (paragraphs 7 and 8; figures 1A and 3); (The display device includes a panel including a plurality of gate lines, a plurality of data lines intersecting the gate lines, and a plurality of pixels at intersections of corresponding ones of the gate lines and data lines).
(b) A power supply configured to apply a first gate high voltage and a gate low voltage to the scan driver, wherein the scan driver discharges the display panel based on a second gate high voltage lower than the first gate high voltage during a discharging operation of the display panel (figures 4-6; paragraphs 45 and 46); (The gate supply voltages VGH and VGL are discharged naturally, the gate driving signal G_OUT may have the same level as the first gate supply voltage VGH. Therefore, the gate driving signal G_OUT may also be naturally discharged along with the gate supply voltages VGH and VGL. Please note that the VGH is reduced in the abnormal power off period).
However, Peng et al does not specifically show a scan driver configured to apply scan signals to the display panel.
In related art, Mamba et al shows a scan driver configured to apply scan signals to the display panel (see paragraph 34); (The driver IC 12 is supplied with VSP from the capacitor 23 mounted outside the display device 10 to the gate scanning circuit 110 of the display panel 11).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of mamba et al into the teaching of Peng et al in order to select gate lines based on a gate control signal (see Mamba et al; paragraphs 34 and 35).
However, Peng et al and Mamba do not specifically show that the second gate high voltage has a level between the first gate high voltage and a ground voltage.
In related art, Wen et al shows that the second gate high voltage has a level between the first gate high voltage and a ground voltage (see figure 2; paragraphs 20 and 21); (see  VGH in figure 2 where the voltage drops between VGH and VGND).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Wen into the teaching of Peng and Mamba in order to determine whether to start the shutdown process (see Wen et al; paragraphs 20 and 21).

Consider Claim 2, Peng et al shows that the power supply is powered off, the display panel is discharged based on the second gate high voltage after a delay time (paragraphs 43 and 44); (When abnormal power off is detected, the display driving device may allow a predetermined delay time to be set. Until the delay time passes, a discharge signal may not be activated). 

Consider Claim 3, Mamba et al shows that the scan driver comprises a logic controller configured to monitor the first gate high voltage and a gate all high signal for simultaneously switching the states of the scan signals and, when the first gate high voltage is dropped to an internally set voltage level, control output of the first gate high voltage based on a discharge enable signal that enables discharging of the display panel (figure 2; paragraphs 24 and 25); (The high voltage VGH is generated inside the driver IC. And then all gate lines are selected based on the gate control signal (GCS) at high level for executing the discharging. The driver IC includes a voltage detection circuit 120 for detecting the voltage level drop of the input power. When the voltage detection circuit 120 detects the voltage drop, it outputs a voltage detection signal (VDS) at High level).

Consider Claim 5, Peng et al shows that the scan driver comprises: a voltage controller configured to output the second gate high voltage during the discharging operation of the display panel; and a logic controller configured to control the voltage controller (figures 4-6; paragraphs 45 and 46); (The gate supply voltages VGH and VGL are discharged naturally, the gate driving signal G_OUT may have the same level as the first gate supply voltage VGH. Therefore, the gate driving signal G_OUT may also be naturally discharged along with the gate supply voltages VGH and VGL. Please note that the VGH is reduced in the abnormal power off period).

Consider Claim 6, Peng et al shows that the voltage controller comprises: a gate high voltage converter configured to convert the first gate high voltage to the second gate high voltage; and a switch configured to output or not output the second gate high voltage of the gate high voltage converter in response to a switch control signal received from the logic controller (figures 5 and 7; paragraphs 51 and 52); (The gate driving signal G_OUT may be maintained as the second gate supply voltage VGL during a time t1 when the gate supply voltages VGH and VGL are discharged naturally. Therefore, the gate driving signal G_OUT may also be naturally discharged along with the gate supply voltages VGH and VGL. Thus, since the gate driving signal G_OUT is applied to a gate line GL during time t2 when the gate supply voltages VGH and VGL are discharged naturally).

Consider Claims 7 and 9, Peng et al shows that the power supply comprises a gate voltage converter configured to, convert the first gate high voltage to the second gate high voltage when an input voltage is dropped to an internally set voltage level, wherein the scan driver is configured to simultaneously output scan signals turning on thin film transistors of the display panel based on the second gate high voltage during the discharging operation of the display panel (figures 4-6; paragraphs 45 and 46); (The gate supply voltages VGH and VGL are discharged naturally, the gate driving signal G_OUT may have the same level as the first gate supply voltage VGH. Therefore, the gate driving signal G_OUT may also be naturally discharged along with the gate supply voltages VGH and VGL. Please note that the VGH is reduced in the abnormal power off period).

Allowable Subject Matter
Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        12/17/2022